Exhibit 99.1 Element 21 Appoints New Chief Financial Officer TORONTO(MARKET WIRE) Oct 14, 2009 Element 21 Golf Company (OTC BB:ETGF.OB - News) (Frankfurt:BJQ.F - News), the leading manufacturer of advanced Scandium Alloy golf and biofiber fishing equipment, announced today that it has appointed a new Chief Financial Officer – Philip Clark, CA, CPA, CFA. Philip over the past 20 years has taken a leadership role in business relationships and technical standards. A seasoned financial professional as demonstrated by holding senior positions in public accounting firms including managing partner and serving as audit committee chair and director of a Canadian crown corporation. His experience includes SEC registrants, Canadian public companies, government entities and owner managed businesses. Philip articled with Ernst & Young, Chartered Accountants. David Khazak resigned as a part-time CFO due to time constraints imposed by his other clients. About Element 21 Element 21's premier products are golf clubs (www.e21golf.com) and fishing poles made out of Scandium and biofiber materials, which are lighter and stronger than Titanium, Graphite and Steel. Element 21's golf clubs have been used by renowned golf pros, such as the winner of the FedEx Cup in Element 21 has developed award winning fishing products (www.e21fishing.com).
